Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 7, 2006








Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed March 7, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00082-CV
____________
 
IN RE JERRY MACK WRIGHT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On February 1, 2006, Relator Jerry
Mack Wright filed a petition for writ of mandamus in this Court,[1]
requesting we direct the Honorable Jim York, Judge of the 246th District Court
of Harris County, Texas, to hold a permanency hearing under the Family Code. Relator has filed an unopposed motion to dismiss this
mandamus indicating the case has gone to trial and settled.  Accordingly, the motion is granted and the
petition for writ of mandamus is ordered dismissed.  
PER CURIAM
 
Panel consists of
Chief Justice Hedges, and Justices Yates and Guzman.  




[1]See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.